Fourth Court of Appeals
                                San Antonio, Texas
                                    November 28, 2017

                                   No. 04-17-00535-CR

                                    James Artie SHAW,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR8585
                        Honorable Frank J. Castro, Judge Presiding


                                      ORDER
      The Appellant’s Motion for Extension of Time to File Brief is Granted.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2017.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court